DETAILED ACTION
Allowable Subject Matter
Claims 6-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. US 6,901,605 hereinafter referred to as Sugiura in view of in view of Petrovic US 2018/0083334 hereinafter referred to as Petrovic in view of Sugiura et al. US 2001/0050605 hereinafter referred to as SugiuraII.
	In regards to claim 1, Sugiura teaches:
	"A cable television apparatus applied to an input coaxial cable and an output coaxial cable to transmit a cable television signal"
Sugiura teaches a cable broadcast system (title).  Sugiura teaches in Figure 2 and column 7 lines 32-35 the input terminal Tin and output terminal Tout for connecting with the transmission line (coaxial cables) are provided on a first substrate P1.
	"the cable television apparatus comprising: an improved choke electrically connected to the input coaxial cable and the output coaxial cable"
Sugiura Figure 2 and column 7 lines 31 teaches a choke coil L1.
	"an input side electrically connected to one side of the improved choke and the input coaxial cable"
Sugiura Figure 2 Tin.
	"an output side electrically connected to the other side of the improved choke and the output coaxial cable"
Sugiura Figure 2 Tout.
	"an input capacitor, one side of the input capacitor electrically connected to one side of the improved choke and the input side"
Sugiura Figure 2 C1. 
	"and an output capacitor, one side of the output capacitor electrically connected to the other side of the improved choke and the output side"
Sugiura Figure 2 C2
	"wherein the improved choke comprises: a conductive wire, one side of the conductive wire electrically connected to the input side and one side of the input capacitor, the other side of the conductive wire electrically connected to the output side and one side of the output capacitor” 
Sugiura Figure 2 choke L1
	Sugiura does not explicitly teach:
“and a ferrite core covering one part of the conductive wire, wherein the ferrite core is a high saturation current ferrite core”
Petrovic teaches a radio frequency transmission line (title) which uses coaxial cables [0008].  Petrovic teaches in paragraph [0061] the RF choke element 608 comprises a single inductor wound on a high frequency, high saturation flux ferrite core.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiura in view of Petrovic to have included the features of “and a ferrite core covering one part of the conductive wire, wherein the ferrite core is a high saturation current ferrite core” to advantageously provide desirable signal integrity for RF signals due to the containment of electromagnetic fields within the cable (Petrovic [0042]).
Sugiura/Petrovic does not explicitly teach:
“the conductive wire fails to be wound on the ferrite core”
SugiuraII teaches in Figure 6 and paragraph [0076] a third embodiment of the present invention, which differs from the embodiment of FIG. 5 with respect to the configuration of the noise elimination circuit. The difference is that no choke coil and no capacitor are provided, and the coil 40 (40a and 40b) is not formed by winding around a ferrite core, but by simply passing the coaxial cable 39 through a closed magnetic ferrite core 51.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiura/Petrovic in view of SugiuraII to have included the features of “the conductive wire fails to be wound on the ferrite core” to provide a small noise elimination device that can be set up easily, even with a coaxial cable carrying a large current in superposition (SugiuraII [0009]). 
Claim(s) 2-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of in view of Petrovic in view of SugiuraII and further in view of Chu et al. US 2011/0121935 hereinafter referred to as Chu.
	In regards to claim 2, Sugiura/Petrovic/SugiuraII teach all the limitations of claim 1 but do not explicitly teach:
“wherein the ferrite core defines a gap to achieve the high saturation current ferrite core”
Chu teaches a magnetic core assembly (title).  Chu paragraph [0055] teaches the combination of the alloy powder core, the ferrite and the air gap improves the DC bias performance of the alloy powder core, enhances the function of the high saturation property, and reduces overall volume and cost of the inductor.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiura/Petrovic/SugiuraII in view of Chu to have included the features of “wherein the ferrite core defines a gap to achieve the high saturation current ferrite core” because conventional magnetic elements fail to effectively increase the operating efficiency, shortening the fabricating time or reducing the cost and overall volume of the magnetic core assembly (Chu [0007]).
In regards to claim 3, Sugiura/Petrovic/SugiuraII/Chu teach all the limitations of claim 2 and further teach:
“wherein a width of the gap is between 0.1 millimeter and 1.0 millimeter”
Chu paragraph [0049] teaches an air gap of .5mm.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiura/Petrovic/SugiuraII in view of Chu to have included the features of “wherein a width of the gap is between 0.1 millimeter and 1.0 millimeter” because conventional magnetic elements fail to effectively increase the operating efficiency, shortening the fabricating time or reducing the cost and overall volume of the magnetic core assembly (Chu [0007]).
In regards to claim 4, Sugiura/Petrovic/SugiuraII/Chu teach all the limitations of claim 2 and further teach:
“wherein a bearable current of the conductive wire is greater than or equal to 10 amperes; when the bearable current of the conductive wire is greater than or equal to 10 amperes, the ferrite core still does not saturate”
Chu Figure 7 illustrates that at 10A the core is not saturated.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiura/Petrovic/SugiuraII in view of Chu to have included the features of “wherein a bearable current of the conductive wire is greater than or equal to 10 amperes; when the bearable current of the conductive wire is greater than or equal to 10 amperes, the ferrite core still does not saturate” because conventional magnetic elements fail to effectively increase the operating efficiency, shortening the fabricating time or reducing the cost and overall volume of the magnetic core assembly (Chu [0007]).
In regards to claim 5, Sugiura/Petrovic/SugiuraII/Chu teach all the limitations of claim 4 and further teach:
“wherein the ferrite core is made of manganese zinc; the conductive wire is a copper wire”
Chu [0028] teaches a copper wire.  Chu [0029] teaches a MnZn ferrite.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiura/Petrovic/SugiuraII in view of Chu to have included the features of “wherein the ferrite core is made of manganese zinc; the conductive wire is a copper wire” because conventional magnetic elements fail to effectively increase the operating efficiency, shortening the fabricating time or reducing the cost and overall volume of the magnetic core assembly (Chu [0007]).
In regards to claim 8, Sugiura/Petrovic/SugiuraII/Chu teach all the limitations of claim 4 and further teach:
“further comprising: a directional coupler electrically connected to the other side of the input capacitor and the other side of the output capacitor”
Sugiura Figure 2 directional coupler 30.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422